Order entered January 16, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-17-01340-CR
                                    No. 05-17-01341-CR

                          CHARLES RAY WILLIAMS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-75623-I & F14-75616-I

                                         ORDER
       The reporter’s record was due October 27, 2017. By letter dated November 29, 2017,

court reporter Mary Snider informed the Court she had not prepared the reporter’s record

because she had not received written notice to do so. We then abated the appeals for a hearing

on counsel. On December 12, 2017, Nanette Hendrickson filed a docketing statement stating she

is representing appellant and that she requested the reporter’s record.   In light of this, we

reinstated the appeals.

       To date, the reporter’s record has not been filed and we have had no further

correspondence from Ms. Snider. We ORDER the complete reporter’s record filed within

FOURTEEN DAYS of the date of this order. We caution Ms. Snider that the failure to file the
reporter’s record by that date may result in the Court taking whatever action it deems appropriate

to ensure that these appeals proceed in a more timely fashion, which may include ordering that

she not sit as a court reporter until the record in these appeals is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; Mary Snider, official court reporter, Criminal

District Court No. 2; and to counsel for all parties.



                                                        /s/     LANA MYERS
                                                                JUSTICE